 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

10

11 AMELIA SALDANA, as trustee of the Saldana CASE NO.: 4:18-CV-01049-HSG
   Revocable Family Trust and JOSE G.
12 SALDANA, JR., trust beneficiary,          [The Hon. Haywood S. Gilliam, Jr.]

13                                   Plaintiff,              ORDER GRANTING THE BANK
                                                             DEFENDANTS’ REQUEST FOR
14                 v.                                        PERMISSION TO APPEAR
                                                             TELEPHONICALLY AT INITIAL CASE
15 WELLS FARGO BANK, N.A.; BANK OF                           MANAGEMENT CONFERENCE
   NEW YORK MELLON, f/k/a BANK OF
16 NEW YORK as Trustee for WORLD
   SAVINGS REMIC 24, TRUST, MORTGAGE                         Date:   February 28, 2019
17 PASS-THROUGH CERTIFICATES, SERIES                         Time:   2:00 p.m.
   24, US BANK NATIONAL ASSOCIATION                          Ctrm:   2
18 AS LEGAL TITLE TRUSTEE FOR
   TRUMAN 2016 SC6 TITLE TRUST and
19 DOES 1 through 100, inclusive,

20                                   Defendants.

21

22

23

24

25                 The Court, having read and considered the Bank Defendants’ request to appear
26 telephonically at the initial Case Management Conference set for February 28, 2019, and good

27 cause appearing, finds:

28                 The request by the Bank Defendants to appear by telephone is GRANTED.

                                                         1                    CASE NO.: 4:18-CV-01049-HSG
     94000/HR0018/02248020-1
                                                                     ORDER PERMITTING TELEPHONIC APPEARANCE
1                  ACCORDINGLY, IT IS HEREBY ORDERED:

2                  1.          Counsel for the Bank Defendants (Michael Rapkine) may appear by telephone at

3                              the initial Case Management Conference; and

4                  2.          Counsel for the Bank Defendants shall contact Court Call at 866-582-6878 to

5                              arrange for the telephonic appearance.

6

7

8

9 Dated:                   2/14/2019
                                                             HON. HAYWOOD S. GILLIAM, JR.
10                                                           U.S. DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                               2                   CASE NO.: 4:18-CV-01049-HSG
     94000/HR0018/02248020-1
                                                                         ORDER PERMITTING TELEPHONIC APPEARANCE
